IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
CAMDEN VICINAGE


    JOHN E. REARDON,

                      Plaintiff,
                                             Civil No. 18-11372 (RBK/AMD)
           v.

    GOVERNOR PHIL MURPHY, et al.,            OPINION

                      Defendants.


KUGLER, DISTRICT JUDGE,

     I.     INTRODUCTION

          On July 3, 2018, Plaintiff John E. Reardon filed a 3-count,

86-page complaint against 22 individuals 1 that broadly revolved

around a series of traffic violations between 1986 and 2016.

(Docket Item 1.) The Complaint is difficult to follow, to say the

least, but as best as the Court can understand, it attempts to

have numerous traffic laws and regulations — such as vehicle

registration, driver’s license requirements, vehicle inspection

and       insurance   requirements,    and   seat    belt   laws    —   deemed

unconstitutional. It further appears to argue that individuals

charged with traffic violations are entitled to jury trials.


1 They are Senator Dawn Addiego, Senator James Beach, B. Sue Fulton, Prosecutor
Mathew Gindele, Prosecutor Robert Gleaner, Assemblywoman Maria Gregg, Attorney
General Gurbir Grewal, Assemblyman Joe Howarth, Prosecutor Michael Joyce,
Prosecutor Daniel Long, Prosecutor Lawrence Luongo, Senator Fred Madden, Judge
Krisden McCrink, Judge John McFeeley, Judge John Morelli, Governor Phil Murphy,
Prosecutor Steven Peterson, Judge George Singley, Judge Ryan Trabosh, Prosecutor
Andrew Viola, Judge Robert Zane, and Judge Daniel Zonies.
Finally,    Plaintiff    seems     to   allege   personal     constitutional

violations based on his convictions under such traffic laws and

regulations. The first two counts of the Complaint seek declaratory

relief     related      to     Plaintiff’s       arguments      about      the

constitutionality of this statutes and the right to a jury trial,

respectively. The third count seeks compensatory damages against

the named Defendants.

      On July 12, 2018, Plaintiff amended his complaint to add

Prosecutor Richard DeMichele as a defendant. (Docket Item 4.) On

July 18, 2018, Plaintiff added Prosecutor Paul Dougherty as a

defendant and terminated Prosecutor Mathew Gindele as a defendant. 2

(Docket Item 6.) On August 28, 2018, the Clerk of Court entered

Default against all Defendants. (See Docket.) On September 26,

2018, Defendants Fulton, Grewal, Murphy, and Zane filed a Motion

to Vacate the Entry of Default. (Docket Item 10.) On October 1,

2018, Plaintiff filed a Motion for Default Judgment as against all

Defendants. (Docket Item 12.) On October 2, 2018, Defendants Luongo

and Zonies filed a Motion for Extension of Time to File an Answer.

(Docket Item 11.) On November 8, 2018, Defendant John Morelli filed

a Motion to Vacate/Deny Entry of Default Judgment and to Dismiss.

(Docket Item 24.) On November 19, 2018, Defendants Dougherty,

Gleaner,   Joyce,    Luongo,     McCrink,   Peterson,    Singley,    Trabosh,



2 Therefore, Plaintiff’s Motions for Default Judgment against Defendant Gindele
will be denied.

                                        2
Viola, and Zonies filed a Motion to Dismiss. (Docket Item 29.) On

November 28, 2018, Plaintiff filed a Motion for Relief from a Final

Judgment, Order, or Proceeding. 3 (Docket Item 33.) On December 10,

2018,     Defendants    Dougherty,   Gleaner,    Joyce,   Luongo,    McCrink,

Peterson, Singley, Trabosh, Viola, and Zonies filed a Motion for

Sanctions. (Docket Item 36.) On December 17, 2018, Plaintiff filed

a Cross-Motion for Leave to Amend “all cases from 1988-1992.”

(Docket Item 37.) 4 On January 9, 2019, Defendant Long filed a

Motion to Dismiss. (Docket Item 44.) On January 15, 2019, Plaintiff

filed another Motion for Default Judgment as against Defendants

Addiego, Beach, DeMichele, Gindele, Gregg, Howarth, Madden, and

McFeeley. (Docket Item 45.) On March 29, 2019, Defendants Addiego,

Beach, Fulton, Grewal, Howarth, Madden, Murphy, and Zane filed a

Motion to Vacate Entry of Default. (Docket Item 52.) Finally, on

July      22,   2019,   Plaintiff   filed   a   “Motion   for   an   Order   of

Compliance.” (Docket Item 66.) 5 Plaintiff filed responses to each

of the above-listed motions. (See generally Docket.) The Court

will address these issues in turn.

    II.    DISCUSSION



3 The Court notes that there has been no final judgment, order, or proceeding
in this case. Therefore, Docket Item 33 will be denied.
4 The Court notes that this amounts to a Rule 60 motion. Again, there has been

no final judgment, order, or proceeding in this case. Therefore, Docket Item 37
will be denied.
5 The Court notes that the Motion for an Order of Compliance seeks information

about individuals who are parties to a case entirely separate from this one.
The Motion also uses a different docket number altogether. Therefore, Docket
Item 66 will be denied.

                                       3
          A.       PLAINTIFF’S MOTIONS FOR DEFAULT JUDGMENT

      Rule     55(b)(2)     of   the    Federal    Rules    of        Civil   Procedure

authorizes courts to enter a default judgment against a properly

served defendant who fails to file a timely responsive pleading.

See FED. R. CIV. P. 55(b)(2). Before granting default judgment, a

court must determine whether (1) the plaintiff produced sufficient

proof of valid service and evidence of jurisdiction, (2) the

unchallenged facts present a sufficient cause of action, and (3)

the circumstances otherwise render the entry of default judgment

“proper.” Teamsters Health & Welfare Fund of Phila. v. Dubin Paper

Co., No. 11-7317, 2012 WL 3018062, at *2 (D.N.J. July 24, 2012).

Whether    default     judgment    is    proper    depends       on    (1)    whether   a

plaintiff will be prejudiced if default is not granted, (2) whether

a   defendant    has    a   meritorious        defense,    and    (3)     whether   the

defendant’s delay is the result of culpable misconduct, as opposed

to mere excusable neglect.             Butler v. Pennsylvania Bd. of Prob. &

Parole, 613 F. App’x 119, 122 (3d Cir. 2015) (quoting Chamberlain

v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000)). As a general rule,

default judgment is disfavored in the Third Circuit, which prefers

to decide cases on the merits. See, e.g., Hritz v. Woma Corp., 732

F.2d 1178, 1181 (3d Cir. 2004).

      As to Defendants DeMichele, Gregg, and McFeeley — none of

whom have filed a responsive pleading in this matter — Plaintiff

has not provided sufficient proof of valid service. As a result,

                                           4
default judgment is inappropriate as to those parties. The Court

will dismiss without prejudice Plaintiff’s Motion for Default

Judgment against Defendants DeMichele, Gregg, and McFeeley. The

Court will also require that Plaintiff provide proof of personal

service   on   Defendants    DeMichele,      Gregg,   and   McFeeley   before

Plaintiff files another Motion for Default Judgment against them.

     As   to   the   remainder    of   the   Defendants,    the    Court   will

construe, as needed, their Motions to Vacate, Motion to Extend,

and Motions to Dismiss as opposing Plaintiff’s Motions for Default

Judgment. Based on those filings, as well as Plaintiff’s responses,

default   judgment    is    not   appropriate     against    the    remaining

Defendants, either. First of all, there is no indication whatsoever

that Plaintiff will be prejudiced if default is not granted in

this case. Moreover, Defendants have meritorious defenses to the

claims, which include improper service, sovereign immunity, the

Rooker-Feldman doctrine, judicial immunity, the Heck doctrine,

failure to comply with Rule 8 of the Federal Rules of Civil

Procedure and the Twombly/Iqbal pleading standard, res judicata,

failure to state a claim upon which relief can be granted, statute

of limitations, and other defenses. Finally, Defendants’ delay is

the result of mere excusable neglect at worst, as opposed to

culpable conduct: despite Plaintiff’s assurances that Defendants

were all properly served, Defendants assert that they were not

properly served nor even aware of this action until well after it

                                       5
was filed. Therefore, the Court will vacate the Clerk’s August 28,

2018 Entry of Default and deny as moot Plaintiff’s Motions for

Default    Judgment       as   to   Defendants      Addiego,     Beach,   Dougherty,

Fulton, Gindele, Gleaner, Grewal, Howarth, Joyce, Long, Luongo,

Madden,    McCrink,       Morelli,    Murphy,       Peterson,    Singley,    Trabosh,

Viola, Zane, and Zonies. Moreover, the Motions to Vacate filed by

Defendants Fulton, Grewal, Murphy, and Zane (Docket Item 10),

Defendant Morelli (Docket Item 24), and Defendants Addiego, Beach,

Fulton, Grewal, Howarth, Madden, Murphy, and Zane (Docket Item 52)

will be granted. The Motion for an Extension filed by Defendants

Luongo and Zonies (Docket Item 11) will also be granted.

          B.         DEFENDANTS’ MOTIONS TO DISMISS

     Defendants       Morelli       (Docket     Item   24);   Dougherty,     Gleaner,

Joyce, Luongo, McCrink, Peterson, Singley, Trabosh, Viola, and

Zonies (Docket Item 29); and Long (collectively, “the moving

Defendants”)        (Docket    Item   44)     all    filed    Motions   to   Dismiss.

Plaintiff responded to each of their Motions. (See Docket Items

25, 30, 32, 34, 35, and 47.)

     Rule 12(b)(6) of the Federal Rules of Civil Procedure permits

a court to dismiss a complaint for failure to state a claim upon

which relief can be granted. In considering such a motion, the

court must “accept all factual allegations as true, construe the

Complaint      in   the   light     most    favorable    to     the   plaintiff,   and

determine whether, under any reasonable reading of the complaint,

                                            6
the plaintiff may be entitled to relief.” Fleisher v. Standard

Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012) (internal citations

omitted). In applying this standard to pro se pleadings and other

submissions, as here, the Court must liberally construe the well-

pleaded allegations, and draw all reasonable inferences in favor

of the pro se litigant. Higgs v. Attorney Gen. of the U.S., 655

F.3d 333, 339 (3d Cir. 2011); Capogrosso v. Supreme Court of N.J.,

588 F.3d 180, 184 (3d Cir. 2009). Despite this liberality, however,

a pro se complaint must still “contain sufficient factual matter,

accepted   as    true,”   to   “state   a   [plausible]   claim   to

relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Marley

v. Donahue, 133 F. Supp. 3d 706, 714 (D.N.J. 2015) (explaining the

same concept).

     The moving Defendants put forth numerous bases in support of

their Motions to Dismiss, including res judicata, the entire

controversy doctrine, immunity, the Heck doctrine, the Rooker-

Feldman doctrine, and statutes of limitations. For the reasons

explained herein, the Court finds that the moving Defendants are

immune from suit and therefore the Court will dismiss the Complaint

with prejudice as against those Defendants. Since Plaintiff’s

claims cannot proceed on these bases, the Court declines to address

Defendants’ other arguments for dismissal.



                                  7
     Judges are generally “immune from a suit for money damages.”

Figueroa v. Blackburn, 208 F.3d 435, 440 (3d Cir. 2000) (quoting

Mireles v. Waco, 502 U.S. 9, 9 (1991)). Moreover, judicial immunity

grants judges “immunity from suit, not just from an ultimate

assessment of damages.” Mireles, 502 U.S. at 11. “A judge will not

be deprived of immunity because the action he took was in error,

was done maliciously, or was in excess of authority . . . .” Stump

v. Sparkman, 435 U.S. 349, 356 (1978). Rather, judicial immunity

will only be overcome if (1) the challenged actions were not taken

in the judge’s judicial capacity or (2) the challenged actions,

“though judicial in nature, were taken in the complete absence of

all jurisdiction.” Mireles, 502 U.S. at 11-12. The Supreme Court

has held that “whether an act by a judge is a ‘judicial’ one

relate[s] to the nature of the act itself, i.e., whether it is a

function normally performed by a judge, and to the expectations of

the parties, i.e., whether they dealt with the judge in his

judicial capacity.” Id. at 12 (alteration in original) (quoting

Stump, 435 U.S. at 362).

     Similarly,   prosecutors   are   protected   from   suit   by

prosecutorial immunity. See Imbler v. Patchman, 424 U.S. 409, 431

(1982). A “prosecutor is immune from a civil suit for damages under

§ 1983” when the prosecutor merely “initiat[es] a prosecution and

. . . present[s] the State’s case.” Id. As the Supreme Court has

noted, “acts undertaken by a prosecutor in preparing for the

                                8
initiation of judicial proceedings or for trial, and which occur

in the course of his role as an advocate for the State, are entitled

to the protections of absolute immunity.” Buckley v. Fitzsimmons,

509 U.S. 259, 273 (1993).

     In the case at hand, Plaintiff is suing all of the moving

Defendants in their capacities as either judges or prosecutors.

Even taking the allegations in the Complaint as true and making

all reasonable inferences in favor of Plaintiff, there is simply

no indication that the moving Defendants’ respective immunities do

not apply in the case at hand. Rather, the Complaint specifically

seeks to hold the moving Defendants liable for their alleged

actions in judging and prosecuting Plaintiff’s traffic offenses

while in their roles as judges and prosecutors.

     Therefore, because the moving Defendants are protected by

judicial and prosecutorial immunity, the Court will dismiss the

Complaint as against each of them.

       C.         DEFENDANTS’ MOTION FOR SANCTIONS

     Defendants     Dougherty,   Gleaner,   Joyce,   Luongo,   McCrink,

Peterson, Singley, Trabosh, Viola, and Zonies also filed a Motion

for Sanctions in this case. Rule 11 of the Federal Rules of Civil

Procedure permits a court to impose sanctions on a party who has

presented a pleading, motion, or other paper to the court without

evidentiary support or for “any improper purpose.” FED. R. CIV. P.

11(b). “[T]he central purpose of Rule 11 is to deter baseless

                                   9
filings in District Court and thus, consistent with the Rule

Enabling Act’s grant of authority, streamline the administration

and procedure of the federal courts.” Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384, 393 (1990).

     District    courts    have   the    power   to   enjoin   the   filing   of

meritless actions “where the pleadings raise issues identical or

similar to those that have been adjudicated.” In re Packer Ave.

Assocs.,   884   F.2d     745,    747   (3d   Cir.    1989).   However,   such

injunctions should be “narrowly tailored and sparingly used,” id.,

because “access to the courts is a fundamental tenet to our system

[and] legitimate claims should receive a full and fair hearing no

matter how litigious the plaintiff may be,” Abdul-Akbar v. Watson,

901 F.2d 329, 332 (3d Cir. 1990) (emphasis in original) (quoting

In re Oliver, 682 F.2d 443, 446 (3d Cir. 1982)).

     There are “several methods of achieving the various goals of

Rule 11,” including nonmonetary directives. Doering v. Union Cty.

Bd. of Chosen Freeholders, 857 F.2d 191, 194 (3d Cir. 1988); see

FED. R. CIV. P. 11(c)(4). A court is granted broad discretion in

choosing the nature and severity of sanctions in a particular case.

See DiPaolo v. Moran, 407 F.3d 140, 146 (3d Cir. 2005). As the

Honorable Noel L. Hillman has observed,

     It is well within the broad scope of the All Writs Act,
     28 U.S.C. § 1651(a), for a district court to issue an
     order restricting the filing of meritless cases by a
     litigant whose manifold complaints aim to subject
     defendants to unwarranted harassment, and raise concern

                                        10
     for maintaining order in the court’s dockets. A
     “district   court  has   authority  to   require  court
     permission for all subsequent filings once a pattern of
     vexatious litigation transcends a particular dispute.”

Copeland v. Twp. of Bellmawr, No. 1:17-cv-12104, 2018 WL 3742625,

at *4 (D.N.J. Aug. 7, 2018) (quoting Telfair v. Office of U.S.

Attorney, 443 F. App’x 674, 677 (3d Cir. 2011)). The Court is faced

with such a pattern of vexatious litigation in this case.

     Plaintiff’s      series      of    frivolous       motions,   meritless

complaints, and procedurally deficient actions began more than

three decades ago. See Reardon v. Steinberg, No. 89-223, 1989 WL

22416, at *1 (D.N.J. Mar. 14, 1989) (citing as examples five cases

filed in 1987 and 1988). In 1989, the Honorable Anne E. Thompson

presided   over   a   case   in   which     Plaintiff    complained   of   the

unconstitutionality of New Jersey’s motor vehicle regulations as

well as what he perceived to be targeted prosecution under those

regulations. Id. at *1 n.1. The complaint was dismissed because it

was “frivolous on [its] face.” Id. at *1 (alteration in original).

In her Order — written more than 30 years ago — Judge Thompson

wrote, “The court is compelled once again to warn Mr. Reardon that

Continuous filings, such as those described above, will result in

the imposition of sanctions against him pursuant to Fed. R. Civ.

P. 11.” Id.

     Months later, Judge Thompson stayed true to her word in

another of Plaintiff’s frivolous suits. In Reardon v. Sell, Judge


                                       11
Thompson again summarized Plaintiff’s litigious history before

writing:

      These abundant filings have resulted in an unnecessary
      expenditure of time, energy, and resources of all
      involved. Mr. Reardon has been warned adequately that
      such behavior will result in the imposition of
      sanctions. Therefore, and to further discourage Mr.
      Reardon from filing either frivolous complaints or from
      continuing his non-compliance with the Federal Rules of
      Civil Procedure, this court is imposing sanctions on Mr.
      Reardon in the amount of $200.00.

Reardon v. Sell, No. 88-5253, 1989 WL 85344, at *2 (D.N.J. July

24, 1989).

      But, despite Judge Thompson’s valiant efforts, Plaintiff was

not discouraged by the fine. He has since filed no fewer than

twenty-five additional complaints in the District of New Jersey.

Included in that list of cases is Reardon v. Leason, 3:92-cv-

02433-MLC. That case was dismissed against certain defendants by

the Honorable Mary L. Parell on March 10 and September 20, 1994,

before being dismissed in its entirety in September 1994 due to

lack of prosecution. Thereafter, Plaintiff took the following

actions:

  •   On December 27, 1994, Plaintiff filed a Motion to Vacate the

      Court’s September 20, 1994 Order. That Motion was denied on

      March 1, 1995.

  •   On April 10, 1995, Plaintiff appealed the Court’s Order of

      September 20, 1994. That Appeal was denied as untimely by the

      Third Circuit on June 9, 1995.

                                12
•   Also on April 10, 1995, Plaintiff appealed the Court’s Order

    of March 1, 1995. That Order was affirmed by the Third Circuit

    on June 9, 1995.

•   On June 3, 2010, Plaintiff filed a Rule 60(b)(4) Motion with

    respect to this case. That Motion was denied on July 1, 2010.

•   On May 9, 2011, Plaintiff filed a Motion to Set Aside the

    prior decisions of Judges Cooper and Parell, including Judge

    Parell’s 1994 dismissal Orders. That Motion was denied on May

    31, 2011.

•   On June 7, 2011, Plaintiff filed a Motion to Set Aside orders.

    That Motion was denied on June 8, 2011.

•   On   August   2,   2011,   Plaintiff   filed   a   Rule   60(b)(4)   and

    60(d)(3) Motion to Set Aside Judge Parell’s various orders.

    That Motion was denied on September 7, 2011.

•   On October 5, 2011, Plaintiff appealed the Court’s September

    7, 2011 Order. That Order was affirmed by the Third Circuit

    on March 30, 2012.

•   On May 21, 2012, Plaintiff filed a Petition for Writ of

    Certiorari and a Motion for Leave to Proceed In Forma Pauperis

    with the United States Supreme Court. That Petition was denied

    on May 21, 2012.

•   On July 20, 2012, Plaintiff filed a Motion to Recuse and Void

    the Orders of Judge Parell and a Motion to Set Aside Judge


                                   13
      Parell’s   Dismissal   Orders.      Those   Motions   were    denied    on

      August 6, 2012.

  •   On   September    4,   2012,   Plaintiff      filed   a      Motion    for

      Reconsideration/a Motion to Set Aside Judge Parell’s and

      Judge Cooper’s Orders. Those Motions were denied on September

      7, 2012.

      Nevertheless, Plaintiff filed a Complaint on July 9, 2015,

which was ostensibly a different lawsuit. See Reardon v. Mondelli,

1:15-cv-5520. However, the claims in the 2015 Complaint are nearly

identical to those in the 1992 Complaint. The procedural history

bears a striking resemblance, too:

  •   On November 3, 2015, Plaintiff filed a Motion to Bar a Rule

      11 Claim. That Motion was denied on December 3, 2015.

  •   On November 19, 2015, Plaintiff filed a Motion for Default

      Judgment. That Motion was denied on April 28, 2016.

  •   On March 28, 2016, Plaintiff filed a Motion for Default

      Judgment. That Motion was denied on October 5, 2016.

  •   On April 13, 2016, Plaintiff filed a Motion to Compel and for

      Sanctions. That Motion was denied on April 28, 2016.

  •   On November 14, 2016, Plaintiff filed a Motion for Recusal.

      That Motion was denied on April 25, 2017.

  •   On May 24, 2017, Plaintiff filed a Petition for Writ of

      Mandamus with the Third Circuit, alleging that the Honorable


                                     14
      Noel L. Hillman and “Docket Clerk” Deanna Wall “refuse[d] to

      comply with the Rules to enter Default or Default Judgment

      due to waiver of rights or to set a trial as to damages.”

      That Petition was denied on July 7, 2017.

  •   On October 3, 2017, Plaintiff filed an Amended Petition

      seeking a Writ of Mandamus compelling Judge Hillman to grant

      Plaintiff’s   Motions   for   Entry     of   Default   Judgment    and

      Recusal. That Amended Petition was denied on December 4, 2017.

  •   On December 18, 2017, Plaintiff filed a Motion for Relief. On

      May 2, 2018, Plaintiff filed a Motion for Default Judgment.

      Those Motions were denied on July 9, 2018.

  •   On September 6, 2018, the late Honorable Jerome B. Simandle

      ordered the case dismissed.

  •   On September 7, 2018, Plaintiff filed a Motion for Default

      Judgment. That Motion was denied on September 10, 2018. The

      case was ordered closed on September 10, 2018, as well.

  •   On October 12, 2018, Plaintiff filed a Motion to Set Aside

      the dismissal. The case was reopened, that Motion was denied,

      and the case was closed again on June 24, 2019.

      The present case represents yet another attempt by Plaintiff

to re-litigate claims that have repeatedly been dismissed on

various   grounds   by   various    courts.    The   above   summaries    of

Plaintiff’s motion practice account for but two of the more than



                                    15
two-dozen cases that he has filed in this District, and they are

not anomalous.

      Therefore, the Court finds that sanctions are appropriate in

this case. Defendants’ Motion seeks sanctions in the form of (1)

reasonable    attorneys’     fees,    costs,         and   expenses     incurred   in

responding to this action; (2) an injunction precluding Plaintiff

from filing any civil action based on the same legal or factual

claims   of   his    previous   suits;         (3)   an    injunction     precluding

Plaintiff from filing any civil action without prior approval by

the Court; and (4) whatever sanctions the Court deems appropriate.

However, before issuing a litigation preclusion order, the Court

is obligated to permit Plaintiff to show cause why the proposed

injunctive relief should not issue. See Telfair, 443 F. App’x at

677. Therefore,      the   Court   will        grant   the    Motion,    though    the

specific sanctions to be imposed will not be determined until after

the Court considers Plaintiff’s response to an Order to Show Cause.

  III. CONCLUSION

      In light of the above discussion, the Court will vacate the

Entry of Default as to all Defendants except Defendants McFeeley,

Gregg, and DeMichele, thereby rendering Plaintiff’s Motions for

Default Judgment moot, except as against those three Defendants.

The   Court   will    deny   all     of    Plaintiff’s        remaining     motions.

Additionally, the Court will dismiss the Complaint as against

Defendants    Dougherty,     Gleaner,      Joyce,         Long,   Luongo,   McCrink,

                                          16
Morelli, Peterson, Singley, Trabosh, Viola, and Zonies. The Court

will   also   grant   Defendants’   Motion   for   Sanctions   and   order

Plaintiff to show cause as to why he should not be subject to a

litigation preclusion order. An accompanying Order shall issue.


September 27th, 2019____                 s/Robert B. Kugler _________
Date                                     ROBERT B. KUGLER
                                         United States District Judge




                                    17
